           Case 1:20-cv-01443-DAD-GSA Document 13 Filed 12/04/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   LINDA GABALDON,                                     1:20-cv-01443-DAD-GSA-PC
12                 Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
                                                         RECOMMENDING THAT THIS CASE
13         vs.                                           BE DISMISSED, WITH PREJUDICE,
                                                         FOR FAILURE TO STATE A CLAIM,
14   J. BROWN, et al.,                                   FAILURE TO OBEY A COURT ORDER,
                                                         AND FAILURE TO PROSECUTE
15                 Defendants.                           (ECF Nos. 1, 6.)
16                                                       OBJECTIONS, IF ANY, DUE IN
                                                         FOURTEEN (14) DAYS
17

18

19

20

21          Linda Gabaldon (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action under 42 U.S.C. § 1983. On October 13, 2020, Plaintiff filed the
23   Complaint commencing this action. (ECF No. 1.) On October 14, 2020, the court screened the
24   Complaint and issued an order striking the Complaint for lack of Plaintiff’s signature, with leave
25   to file an amended complaint within thirty days. (ECF No. 6.) The thirty-day deadline has now
26   expired and Plaintiff has not filed an amended complaint or otherwise responded to the court’s
27   order. As a result, there is no pleading on file which sets forth any claims upon which relief may
28   be granted.



                                                     1
           Case 1:20-cv-01443-DAD-GSA Document 13 Filed 12/04/20 Page 2 of 2



 1          Accordingly, IT IS HEREBY RECOMMENDED that:
 2          1.      Pursuant to 28 U.S.C. § 1915A, this case be DISMISSED, with prejudice, based
 3                  on Plaintiff’s failure to obey a court order, failure to prosecute, and failure to state
 4                  a claim upon which relief may be granted under § 1983; and
 5          2.      The Clerk be directed to close this case.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 8   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 9   written objections with the court.      Such a document should be captioned “Objections to
10   Magistrate Judge’s Findings and Recommendations.”           Plaintiff is advised that failure to file
11   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
13   (9th Cir. 1991)).
14
     IT IS SO ORDERED.
15

16      Dated:     December 3, 2020                                 /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28




                                                       2
